UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

 TERRENCE K. WILLIAMSON,                 )
                                         )
                      Plaintiff,         )
                                         )
              v.                         )
                                         )   Civil Case No. 07-1471 (RJL)
 HILLARY RODHAM CLINTON,                 )
                                         )
                       Defendant.        )
                                         )


                                     ORDER                             ~
      For the reasons set forth in the Memorandum Opinion entered this ~ day of
September, 2010, it is hereby

     ORDERED that the Motion for Summary Judgment by defendant Hillary
Rodham Clinton [#17] is GRANTED; and it is further

     ORDERED that judgment be entered for the defendant on all counts in the
Complaint.

      SO ORDERED.
                                                      ~




                                             ~~
                                             United States District Judge




                                        12